Motion for change of venue denied. Memorandum: We conclude that defendant has not on this application met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Ontario County (CPL 230.20, subd 2). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate application, may then be made. The relief requested in the application before us now is premature. (See People v Di Piazza, 24 NY2d 342; People v Hatch, 46 AD2d 721; People v Sekou, 45 AD2d 982, app dsmd 35 NY2d 844.) Present—Dillon, P. J., Cardamone, Schnepp, Callahan and Witmer, JJ.